Exhibit 10.1 Execution Version SECOND AMENDMENT TO CREDIT AGREEMENT Dated as of June 25, 2013 among NEW SOURCE ENERGY PARTNERS L.P., as Borrower , BANK OF MONTERAL as Administrative Agent , ASSOCIATED BANK, N.A., as Syndication Agent , and THE LENDERS PARTY HERETO SECOND AMENDMENT TO CREDIT AGREEMENT THIS SECOND Amendment to Credit Agreement (this “ Second Amendment ”) dated as of June 25, 2013, is among New source energy PARTNERS L.P., a Delaware limited partnership, (the “ Borrower ”); each of the lenders party to the Credit Agreement referred to below (collectively, the “ Lenders ”); and bank of montreal, as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “ Administrative Agent ”). R E C I T A L S A.WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to that certain Credit Agreement dated as of February 13, 2013 (as amended by the First Amendment to Credit Agreement dated February 28, 2013, the “ Credit Agreement ”), pursuant to which the Lenders have made certain credit available to and on behalf of the Borrower. B. The Borrower has requested and the Administrative Agent and the Lenders have agreed to amend certain provisions of the Credit Agreement. C. NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter into this Second Amendment and in consideration of the premises and the mutual covenants herein contained, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1.
